Citation Nr: 0608582	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-28 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to eligibility for enrollment in the VA 
healthcare system.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from October 1962 to May 
1963.

This appeal arises from a June 2003 decision of the 
Department of Veterans Affairs (VA) Veterans Health 
Administration (VHA) that denied an application for 
enrollment for VA healthcare benefits.  The veteran was 
scheduled to testify before the Board in September 2005 at 
the RO in St. Petersburg, Florida.  But in January 2005, he 
wrote that he could only testify in Miami, Florida, and that 
he would withdraw his hearing request absent that 
accommodation.  In light of the circumstances, the veteran's 
January 2005 letter is a withdrawal of the hearing request.   


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability or any special eligibility attributes to qualify 
him for an improved priority group, based on his level of 
income, other than priority category group 8.

2.  His application for enrollment in VA's healthcare system 
was received after January 17, 2003.


CONCLUSION OF LAW

The veteran does not meet the eligibility criteria for 
enrollment in VA's healthcare system.  38 U.S.C.A. §§ 1705, 
1710, 1721, 1722 (West 2002); 38 C.F.R. § 17.36(a) (2005); 
68 Fed. Reg. 2,670-73 (Jan. 17, 2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks eligibility for VA medical treatment.  He 
filed an application for eligibility on June 16, 2003.  
Currently, service connection is not in effect for any 
disability.  

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710; 
38 C.F.R. § 17.36(a).  A veteran may apply to be enrolled in 
the VA healthcare system at any time.  To be enrolled, a 
veteran must submit a VA Form 10-10EZ to a VA medical 
facility.  38 C.F.R. § 17.36(d)(1).  

However, upon receiving a completed VA Form 10-10EZ, the 
appropriate VA personnel will accept a veteran as an enrollee 
after determining if the veteran is in a priority category 
that is eligible for enrollment.  If a veteran is not found 
to be in a priority category that is eligible for enrollment, 
VA will notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

VA's Secretary determines which categories of veterans are 
eligible to be enrolled.  See Cleland v. National College of 
Business, 435 U.S. 213, 221 (1978) (per curiam) (Congress has 
broad power to make decisions concerning how veterans 
benefits should be administered); Talon v. Brown, 999 F.2d 
514, 517 (1993) (budgetary considerations standing alone were 
a sufficient reason for Congress to exclude Filipino veterans 
from certain pension benefits); Disabled American Veterans v. 
United States Department of Veterans Affairs, 962 F.2d 136, 
143 (2d Cir. 1992) ("[S]teps to control the budget deficit, 
however modest in degree, nonetheless are legitimate, and 
perhaps necessary, objectives of the Congress and the 
President."); Giancaterino v. Brown, 7 Vet. App. 555, 561 
(1995); see also Oliver v. Ledbetter, 821 F.2d 1507, 1515 
(11th Cir. 1987) (Social Security Act provision was 
rationally related to legislative goal of distributing 
limited welfare funds to neediest families).  

There are 8 possible categories for which a veteran may 
qualify.  38 C.F.R. § 17.36(b); see also 38 U.S.C.A. § 1705.  
The order of priority of enrollment for VA healthcare 
benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service-
connected disabilities or unemployability.  

Category (2) is for veterans with a singular or combined 
rating of 30 percent or 40 percent based on one or more 
service-connected disabilities.  

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veteran with a 
singular or combined rating of 10 percent or 20 percent based 
on one or more service-connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 
38 U.S.C.A. § 1151; for veterans whose entitlement to 
disability compensation is suspended pursuant to 38 U.S.C.A. 
§ 1151, but only to the extent that such veterans' continuing 
eligibility for that care is provided for in the judgment or 
settlement described in 38 U.S.C.A. § 1151; for veterans 
whose entitlement to disability compensation is suspended 
because of the receipt of military retired pay; and for 
veterans receiving compensation at the 10 percent rating 
level due to multiple noncompensable service-connected 
disabilities that clearly interfere with normal 
employability.  

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent clinical official) at the VA facility 
where they were examined.  

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).  

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service-
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis. 

Category (7) is for veterans who agree to pay to the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income 
limits established by the U.S. Department of Housing and 
Urban Development for the fiscal year that ended on September 
30 of the previous calendar year.  See 42 U.S.C.A. 
§ 1437a(b)(2). 

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co-
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which the veteran qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness are also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment, for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

Most importantly in this case, as of January 17, 2003, the VA 
will not enroll in the VA health care system those veterans 
who fall in priority category 8 and who either were not in an 
enrolled status on January 17, 2003, or who requested 
disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721; 
38 C.F.R. § 17.36(c)(2); 68 Fed. Reg. 2,670-73 (Jan. 17, 
2003).  The need to provide VA healthcare benefits to as many 
veterans as possible within the limitations of VA's 
healthcare budget is what drives the enrollment cutoff 
deadline.  See 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).  

In this case, the veteran first filed an application for VA 
health benefits on June 16, 2003, which is after January 17, 
2003.  

The veteran states that he applied for enrollment in VA's 
healthcare system in two November 1999 letters.  He states 
that VA never replied.  However, the Board concludes that the 
veteran's November 1999 letters were not applications for 
benefits.  The veteran wrote:  "I am writing to you in order 
to obtain information as to what benefits I am entitled under 
the Veterans Act.  I will be 60 on December 13th, 2000, and I 
would like to know if I would be entitled to obtain medical 
care through the Administration."  The wording of the 
letters shows that they were requests for information, not 
applications for benefits.    

More significantly, however, VA did reply and did inform the 
veteran what he should do in order to apply for enrollment in 
the VA healthcare system.  In December 1999, a Veterans 
Claims Examiner informed the veteran of the applicable legal 
provisions and indicated that "technically [the veteran is] 
not eligible for treatment."  But this was not a denial of 
an application for benefits.  The VA letter specifically 
advised the veteran that he should submit an application for 
benefits with the VA medical facility and included a VA Form 
10-10 for that purpose.  

The veteran initially stated that VA had never replied to his 
November 1999 letters.  However, in January 2005, he was able 
to provide the December 1999 VA letter.  The veteran's 
statements and correspondence all indicate that his next 
contact with VA regarding potential eligibility for 
enrollment in the VA healthcare system was in February 2003.  
The record also shows that the first written application for 
benefits on a VA Form 10-10 was in June 2003.  

The veteran does not contend that he qualifies for any of the 
first seven categories under 38 C.F.R. § 17.36(b).  Also, the 
record does not indicate that the veteran has any recognized 
service-connected disability at the present time.  Thus, he 
does not fit within priority groups 1, 2, 3, 4, or 6.

The Board has also considered the veteran's financial 
situation to see if he qualifies for priority category 5 
based on inability to defray the expenses of necessary care.  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. §§ 
1503, 1522, 1722.  The veteran does not receive either of the 
first two types of benefits.

Regarding the third eligibility criterion for this priority 
category, the income threshold is updated annually and 
published in the Federal Register.  In this case, the veteran 
has supplied his income information on a VA Form 10-10F, but 
there is no indication that this falls below the income 
threshold or is unable to defray expenses under 38 U.S.C.A. 
§ 1722(a).  Thus, he does not qualify for priority category 5 
status under 38 C.F.R. § 17.36(b)(5) or for category 7 status 
under 38 C.F.R. § 17.36(b)(7).

Based on the evidence of record, the highest priority group 
that the veteran is qualified for is priority category 8.  
The VA did not receive the necessary application for VA 
health care until after January 17, 2003.  Regulations at 
38 C.F.R. § 17.36(c) prohibit enrollment of priority category 
8 veterans whose applications are received after January 17, 
2003.  Therefore, the veteran's claim must be denied.  Since 
the law and regulations prohibit the benefit the veteran is 
seeking, the Board must deny his claim as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (when the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.)

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  However, 
these specific provisions to notify and assist claimants do 
not apply where the law, not the factual evidence, is 
dispositive.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  As this case concerns a legal determination of 
eligibility to VA medical care under the provisions of 
Chapter 17 of the Code of Federal Regulations, the provisions 
of 38 U.S.C.A. §§ 5103, 5103A and of 38 C.F.R. § 3.159 do not 
apply.

In any event, the Board notes that VA has provided the 
veteran with all of the requisite forms and has provided the 
veteran with a statement of the case in September 2003.  
Taken together these documents and actions specifically 
notified the veteran of the evidence considered, the 
pertinent laws and regulations, the reasons and bases for 
VA's decision, and the more general need for the veteran to 
submit any pertinent evidence in his possession.  Based on 
the above analysis, the duty to notify and assist 
requirements of 38 C.F.R. § 17.36 have been met, and there 
has been no harm to the veteran in any error by the VA in 
terms of its notice and assistance offered to him.  Any 
defect with regard to the timing of the notice to the veteran 
was harmless because of the notices provided throughout the 
adjudication of the claim.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).


ORDER

The claim for eligibility for enrollment in the VA health 
care system is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


